Title: From Thomas Jefferson to George Washington, 3 October 1793
From: Jefferson, Thomas
To: Washington, George



Dr Sir
Monticello Oct. 3. 1793.

I received from Mr. Gore by yesterday’s post the evidence on the aggression committed by Mr. Duplaine Vice Consul of France at Boston, and it appears fully to establish the fact against him. I have therefore prepared and countersigned a Revocation of his Exequatur, with letters on the subject to him, to Mr. Genet, and Mr. Morris; as also instructions to Mr. Bankson in what way to make up their several packets. Although I know of no circumstance which might change the determination with respect to Mr. Duplaine, yet I have prepared these papers separately and unconnected with any other business, and put them under a separate cover and instructions to Mr. Bankson, so that if you should chuse it, the whole will be completely suppressed by your stopping this packet. Should you on the other hand think, as I confess I do, that an example of authority and punishment is wanting to reduce the Consuls within the limits of their duties, and should you approve of the papers prepared for that purpose, I must trouble you to stick a wafer in 
 
the cover to Mr. Bankson, and forward it by post. I have the honor to be with the most perfect respect & esteem Dear Sir Your most obedt. & most humble servt

Th: Jefferson

